DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 15 December 2021 have been fully considered but they are persuasive only in part.
First, applicant’s amendments address some of the issues under 35 U.S.C. 112(b), but leave others unaddressed and raise new issues, as detailed below.
Second, applicant’s amendments overcome the rejection under 35 U.S.C. 101, which are accordingly withdrawn.
Third, applicant’s amendments overcome the previous rejection(s) under 35 U.S.C. 103, which is/are accordingly withdrawn.  However, Ishida et al. (‘294) teaches at paragraph [0055] that a braking torque Trq1 may be applied to each of two wheels, and that the total of all the braking torques Trq2 should be added to the driver demanded torque Trq5 in FIG. 6, with the total obviously being implemented by “doubling” a single braking torque Trq1, e.g., for example only, when identical braking torques were provided for the two wheels, as an obvious circumstance when driving on a split mu road as suggested by Ishida et al. (294) himself and as particularly taught by Dehren et al. (‘523), with the doubling of a torque (“2”) for engine torque increase in a similar system also being taught at Equation (27) in Kang et al. (VSD, 2012; newly cited).  Accordingly, applicant’s arguments are not persuasive in this respect.
Claim (Specification) Objections
Claim 1 is objected to because of the following informalities:  in claim 1, line 10, the “to” is redundant and could apparently be deleted (e.g., the claim is understood by the examiner, for examination purposes only, as reciting from line 9, “. . . to:  [[to]] calculate . . .”).  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control apparatus” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 to 7 and 18 to 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 17ff, and in claim 18, lines 26ff, “output a correction request driving torque, which is acquired by doubling a driving torque lost due to the [] braking torque” is fully indefinite from the teachings of the specification because i) the “correction request driving torque” is obtained, from the teachings of the specification at published paragraphs [0101], [0118], etc., not by doubling a driving torque lost, but rather by adding the driving torque lost due to the braking torque to the request driving torque, rendering the new claim language unclear, and ii) it is unclear (throughout the claims) what the meaning of the “driving torque lost due to the [] braking torque” is from the teachings of the specification.
In this respect, firstly, the examiner cannot determine what the “driving torque” that is lost represents (e.g., this is perhaps shown as a “lost driving force” in FIGS. 4 and 5, and is shown with a magnitude of either “2” or “2+2”) and where in the drivetrain or the vehicle’s interaction with its environment the “driving torque” is said to be “lost” due to the braking torque, or even how it is lost.  This has not been explained clearly.  Moreover, the manner in which the braking torque, of a particular magnitude, might be generated/applied (in the BLSD control) in order to induce any particular “driving torque lost” that might have a particularly known magnitude that could possibly be “doubled” as claimed has not been described with clarity in the description so that the metes and bounds of the claim would be clear.
The examiner understands that applicant’s BLSD control, and the/a braking torque that is apparently calculated/applied in conjunction with the BLSD control, only occurs at a wheel that is already slipping/spinning too fast (“the slip wheel”), and that the slipping wheel generates a decreased driving/longitudinal force at the road surface because of the excessive slip, and that the braking torque that is calculated/applied by the BLSD control is intended to decrease the excessive slip, and by so doing, increase the coefficient of friction between the wheel (tire) and the road surface, and increase the driving force.
The examiner below reproduces below/on the next page a conventional representation from Kang et al. (VSD, 2012), cited herewith, that relates wheel/tire slip ratio (how much slip is occurring between the wheel/tire and the road) to longitudinal force that can propel the vehicle:

    PNG
    media_image1.png
    782
    1021
    media_image1.png
    Greyscale

As shown in the above FIG., when the slip ratio of a wheel during acceleration is (say) 0.5 (meaning e.g., the wheel is spinning excessively) on a road having a coefficient of friction μ of (say) 0.8, it will (during the acceleration at 0.5 slip ratio) produce a longitudinal force for accelerating the car of about 5000 N.
Traction control (see e.g., Section 3 in Kang et al. (2012)) employs active brake control to cause the current slip ratio of the wheel to approach a desired control slip ratio (see FIG. 11 in Kang et al. (2012); such as between 0.1 and 0.2), for example, to increase and/or maximize traction.
For example, if the desired slip ratio is 0.2, and the active brake control is used to decrease the wheel/tire slip ratio from (say) 0.5 to 0.2, and the road has a coefficient of friction of (say) 0.8, then (by the active braking control reducing the slip ratio from 0.5 to 0.2), the longitudinal force for accelerating the vehicle will increase from about 5000 N to about 6000 N as the wheel is braked, because the excessive slip that causes loss of traction is being reduced by the braking to bring about stability/traction enhancement, as shown in FIG. 2 of Kang et al. (2012).
[Here, the examiner merely notes that the totality of dynamic interaction between a wheeled vehicle having tires and the road surface occurs through the mechanism of [wheel/tire] slip.  There can be no other interaction e.g., for example only, such as based on wheel torque alone.  If there is no slip, there is no force interaction that is produced between the road surface and the vehicle.  This is clearly shown in all vehicle slip ratio diagrams, whether they be “mu slip curves”, “longitudinal force versus slip ratio” curves, “lateral force versus slip ratio” curves, etc., which curves all pass through the origin – no slip, no available friction, no force.  Even the slightest driving acceleration in a vehicle (or maintaining a steady speed in the face of a road load) occurs through the mechanism of [wheel/tire] slip – it requires slip.  This is the single characterizing difference between rolling friction (that characterizes vehicle interactions with a road) and more conventional static/dynamic friction.]
Applicant claims that the “driving torque” is somehow “lost due to the braking torque”, applicant claims that “driving torque” is provided by the driving source (motor), applicant shows in FIGS. 4 and 5 that “lost driving force” is doubled, as if referring to longitudinal driving forces produced by the wheels/tires interacting with the road, and yet describes these same (depicted as longitudinally-directed) forces as “torques” at published paragraphs [0041] to [0044], which they are not.  This is unclear.
To complicate matters further, the “driving torque lost” recited in the independent claims is distinguished (in claim 4, lines 5ff) from a different “lost driving torque” (e.g., the “lost driving torque” [LDT] is acquired by subtracting a difference between an unclearly recited driving torque [A] and the driving torque lost [DTL] from the request driving torque [RQT], that is LDT =  RQT – [A – DTL], rendering the independent claims further unclear as to what the “driving torque lost” might possibly cover or represent that is not a “lost driving torque”.
Secondly, applicant has apparently taught no clear1 technique for determining any “driving torque lost” due to the braking torque (that is expressly different from a “lost driving torque” per claim 4 and that is apparently (?) different from the braking torque per published paragraph [0069]) or even defined the driving torque lost2 and how this amount of driving torque lost due to the braking torque might somehow be “based on the [] braking torque” (NB: the driving torque lost is NOT apparently (?) described as being equal to the braking torque; see e.g. paragraph [0069]), “doubling” is unclear from the teachings of the specification that apparently describes no doubling of any driving torque lost due to the braking torque3,4, the “correction request driving torque” is unclear because it is unclear how it is acquired, and what it represents, and “the braking torque” now has insufficient antecedent basis in claim 1 (e.g., is this one of the braking torques provided at lines 7ff in claim 1, or is it the braking torque calculated at lines 12ff in claim 1?)  In this respect, the examiner understands that “driving energy” may be lost in the form of heat when a pressure is applied to the brake unit 11FL or 11FR for example when there is no excessive wheel slip (that is, wheel spin in the accelerating direction), and that a “driving force” available at the road/tire interface may be lost due to the initial wheel slipping when there is excessive wheel slip (though this loss is in fact counteracted and reduced by subsequent braking which actually increases the driving force according to the well-known “mu-slip curve”[5]), but “driving torque” (i.e., that is, torque within the drivetrain itself provided by the driving source) is apparently not “lost” in any respect due to the (?) braking torque e.g., on account of the presence of the differential 4[6], and moreover, the operation of the processing 17 in FIG. 3 of applicant’s specification is fully unclear.  As such, “[the] driving torque lost [due to the braking torque]” is indefinite throughout the claims.
In claim 2, lines 5ff and in claim 19, lines 4ff, “matched or falls below” is now unclear because the added doubled driving torque lost in the independent claims would now apparently cause the difference between the driving torque of the vehicle, implemented based on the correction request driving torque/post-compensation driver request torque as shown in FIG. 7, and the driver request torque, to be double, not matched to or falling below, the driving torque lost.  Thus, the dependent claim language appears to not be descriptive of and cannot be reconciled by the examiner with the invention now defined in the independent claims.
In claim 4, line 3, “prevent a slip of the first driving wheel” is indefinite from the teachings of the specification, since the slip is clearly not prevented e.g., as shown (by the actual wheel speed) in FIGS. 6, 7, 9, and 12, and no such control that would/could prevent slip apparently exists (and e.g., if slip were prevented, no braking/BLSD control would be necessary).
In claim 4, lines 5ff, “the lost driving torque is a value . . .” is indefinite, ambiguous, and fully unclear (e.g., how is the “value” particularly defined?) e.g., in its manner of acquisition, also with no proper or apparent antecedent basis, since this torque value is apparently different from “the driving torque lost” (in line 7) by the very words of the claim, which is also confusing.
In claim 4, lines 6ff, “the driving torque generated due to control on the output torque of the motor by the slip control portion and the driving torque lost due to the calculated braking torque” is indefinite in its entirety (e.g., what is control on the output torque?), with “the driving torque generated due . . .” and “the slip control portion” also having no proper antecedent basis.
In claim 4, lines 7, “the driving torque lost due to the calculated braking torque” is indefinite (e.g., how is thus different from the “lost driving torque” in line 5 of the claim, and why is it based on the “calculated” braking torque, when the “driving torque lost” in claim 1 is “due to the braking torque”, but not a calculated braking torque?)
Claims 5 to 7 are unclear in their entireties, with incomprehensible English and incomprehensible phraseology that cannot be parsed by any reasonable reading of the claims.  Applicant is encouraged to avail himself of proper punctuation and other grammatical constructs of the English language that foster clarity and precision, and to present cohesive thoughts in logical fashions rather than bits and parcels of intertwined/disjointed thoughts in incomprehensible multi-nested fashions; that is, applicant is encouraged to consider the reader/public in formulating his claims, so that the metes and bounds of the claims are clear.7  (Here, the examiner is aware of MPEP 2173.05(a), II. which indicates that the requirement for clarity and precision in the claims must be balanced with the limitations of the language.  However, the examiner believes applicant has not approached the limitations of the English language in any of his claims.)
In claim 5, lines 5 to 7, “toward the request driving torque when reducing the braking torque to provide to the first driving wheel by the brake apparatus toward zero” is indefinite e.g., since it is unclear that, how, or when the control apparatus might reduce any torque, what “toward the request driving torque” is indicating, and which (multi-nested) reducing “toward zero” might be intended to modify.
In claim 6, lines 4 to 6, “and the correction request driving torque to output to the driving source in phase with each other” is indefinite and unclear.
In claim 7, lines 5ff, and in claim 21, lines 4ff, “a value of a driving torque converted from a longitudinal acceleration of the vehicle” is fully indefinite from the teachings of the specification (e.g., converted how, by what, and a value defined particularly how and representing what particularly?)
Claims 20 and 21 are unclear in their entireties, e.g., for the reasons given with respect to claims 5 and 7 above, and cannot be understood by the examiner, or by one of ordinary skill in the art.
In claim 20, lines 3 and 4, “output step toward the request driving torque” is indefinite.
In claim 21, line 2, “a second limiter processing step” is unclear, e.g., since no first limiter processing step has been recited and it is unclear whether the claim requires e.g., one or two limiter processing steps.
Claim limitation “control apparatus” in claim 1 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. It is unclear what might be included in or not be included in the control apparatus from the teachings of the specification (e.g., might it be the whole vehicle system?) Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 to 6 and 18 to 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ishida et al. (2009/0024294; cited previously) in view of Dehren et al. 2012/0259523; cited previously) and Kang et al. (“Coordinated vehicle traction control based on engine torque and brake pressure under complicated road conditions”, Vehicle System Dynamics, Volume 50 Number 9, September 2012, pages 1473-1494).
Ishida et al. (‘294) reveals:
per claim 1, a control system [e.g., FIG. 1] comprising:
a vehicle [e.g., the 4WD vehicle 1]; and 
a control apparatus [e.g., FIG. 2] that is mounted on the vehicle, wherein the vehicle includes
a driving source [e.g., 2; see also paragraph [0060]] configured to provide a driving torque to a driving axle [e.g., the front and/or rear axle(s) shown in FIG. 1 that interconnect the differentials (5 and 6) with the wheels (11FR, 11FL and 11RR, 11RL)] connecting a first driving wheel [e.g., a wheel on the right side of the vehicle] and a second driving wheel [e.g., a wheel on the left side of the vehicle] of the vehicle to each other; and
a brake apparatus [e.g., 8, 13, etc.] configured to  provide braking torques to the first driving wheel and the second driving wheel individually [e.g., paragraph [0024]], wherein the control apparatus is configured to:
to calculate a request driving torque of the vehicle based on an accelerator operation [e.g., paragraph [0048]; see also the demanded driving torque in FIG. 4];
calculate the braking torque to provide to the first driving wheel by the brake apparatus [e.g., each braking torque Trq1 applied to e.g., each of “two” wheels at paragraph [0055]];
output a correction request driving torque [e.g., Trq2 in FIG. 6], which is acquired by doubling a driving torque lost due to the braking torque [e.g., to calculate the “total” of the two braking torques Trq1 at paragraph [0055], when the two braking torques were obviously equal to one another (e.g., when the car had an equal weight distribution and equal torques applied to the respective wheels, as would be an obvious consequence of the drivetrain with the three differentials 4, 5, 6]; and
add the doubled driving torque to the request driving torque [e.g., at Step 15 in FIG. 6, to add Trq2 as the total of the two Trq1’s, to the demanded driving torque Trq5];
Ishida et al. (‘294) may not expressly reveal, in conjunction with the second embodiment, that one pair of the vehicle wheels are driven on the low μ road, or expressly reveal that the “driving torque lost” is “doubled”, although he does teach the one pair of wheels on the low μ road as an obvious circumstance at paragraphs [0003] and [0038], and he does teach that two braking torque Trq1 may be applied to each of two wheels, and when those torques are “total[ed]”, each would have obviously been doubled when they were obviously equal to one another e.g., because the wheels were operating under similar conditions e.g., on the same side of the low μ road and experiencing the same torques and vehicle loads, e.g., in a [three-differential-type 4WD] vehicle with obvious equal (50/50 F/R) weight distribution.
However, in the context/field of a method for operating a 4WD vehicle which utilizes braking torque for preventing wheel slipping, Dehren et al. (‘523) teaches that the vehicle may operate on a split-μ road, e.g., where both wheels on one side of the vehicle experience the same (slippery, low μ; FIG. 3) coefficient of friction in an slippery area 11.
Moreover, in the context/field of a coordinated vehicle traction control system that is similar in operation to applicant’s, and which, when the vehicle operates on a split-μ road (page 1480), both actively brakes the wheel on the low friction side (page 1481), and increases the engine torque in order to ensure that the car has good acceleration performance and stability, Kang et al. VSD, 2012) teaches that the increase (between the first step and the third step of Equation 27) in engine torque may be being based on twice (“2”) the difference between the desired driving torque working on the wheel according to the high friction side and the desired driving torque working on the wheel according to the high friction side divided by a constant (e.g., igi0η).
It would have been obvious at the time the application was filed to implement or modify the Ishida et al. (‘294) slip control apparatus and method for a vehicle so that the vehicle would have been operated on a split-μ road, as suggested by Ishida et al. (‘294) himself, and as taught by Dehren et al. (‘523) in FIG. 3, and so that the torque Trq2 added to the demanded driving torque Trq5 would have been, when two wheels on one vehicle side were slipping on the split-μ road, calculated to be double each individual braking torque Trq1, as a convenient way of using a mathematical multiplier (“2”) in an equation to obtain a mathematical result based on two wheel torques as taught by Kang et al. (VSD, 2012), for example when the two braking torques in Ishida et al. (‘294) were equal as would have been obvious for a (4WD) vehicle with equal wheel drive torques and equal wheel weight distributions operating on a split-μ road, as shown by Dehren et al. (‘523), and as an obvious mathematical construct (a doubling multiplier) as taught by Kang et al. (VSD, 2012), and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
As such, the implemented or modified Ishida et al. (‘294) slip control apparatus and method for a vehicle would have rendered obvious:
per claim 1, calculate the braking torque to provide to the first driving wheel [e.g., as taught at 8 or 17 in FIG. 3 of Dehren et al. (‘523)] by the brake apparatus on a split road surface on which a frictional coefficient of a road surface where the first driving wheel contacts a ground is lower than a frictional coefficient of a road surface where the second driving wheel [e.g., as taught at 7 or 16 in FIG. 3 of Dehren et al. (‘523)] contacts the ground;
output a correction request driving torque [e.g., Trq2 in Ishida et al. (‘294)], which is acquired by doubling [e.g., using a mathematical multiplier (“2”) for conveniently taking into consideration two braking torques, e.g., as taught by Kang et al. (VSD, 2012) e.g., at Equation 27, when two wheels were obviously slipping in Ishida et al. (‘294), as taught at paragraph [0055]] a driving torque lost due to the braking torque; and
add the doubled driving torque to the request driving torque [e.g., as at Step 15 in FIG. 6 of Ishida et al. (‘294), e.g., when the two wheels, each with a braking torque of Trq1, were obviously slipping];
per claim 2, depending from claim 1,  wherein the control apparatus is also configured to limit the correction request driving torque in such a manner that a difference between the request driving torque and a driving torque of the vehicle matches or falls below the driving torque lost due to the calculated braking torque [e.g., as apparently shown by the timing chart of FIG. 4 in Ishida et al. (‘294) which would have obviously been representative of the second embodiment (e.g., FIG. 6) when the driver was demanding constant driving torque via the accelerator];
per claim 3, depending from claim 1, wherein the driving source is a motor [e.g., paragraph [0060] in Ishida et al. (‘294)];
per claim 4, depending from claim 3, wherein the control apparatus is configured to prevent a slip of the first driving wheel by controlling an output torque of the motor [e.g., as taught by Ishida et al. (‘294) e.g., in FIG. 6], and
the lost driving torque is a value acquired by subtracting a difference between  the driving torque generated due to the control on the output torque of the motor by the slip control portion and the driving torque lost due to the calculated braking torque from the request driving torque [e.g., as calculated at Step 14 in FIG. 6 of Ishida et al. (‘294)];
per claim 5, depending from claim 1, wherein the control apparatus is also configured to reduce the correction request driving torque to output to the driving source toward the request driving torque when reducing the braking torque to provide to the first driving wheel by the brake apparatus toward zero [e.g., as shown by the timing chart in FIG. 4 of Ishida et al. (‘294)];
per claim 6, depending from claim 5, wherein the control apparatus is also configured to change the braking torque to provide to the first driving wheel by the brake apparatus and the correction request driving torque to output to the driving source in phase with each other, when reducing the braking torque toward zero and reducing the  correction request driving torque toward the request driving torque [e.g., as shown by the timing chart in FIG. 4 of Ishida et al. (‘294)];
per claim 18, a control method, comprising:
providing a vehicle [e.g., the 4WD vehicle 1 in Ishida et al. (‘294)];
providing a control apparatus [e.g., FIG. 2 in Ishida et al. (‘294)] that is mounted to the vehicle, wherein the vehicle includes
a driving source [e.g., 2 in Ishida et al. (‘294); see also paragraph [0060]] configured to provide a driving torque to a driving axle [e.g., the front and/or rear axle(s) shown in FIG. 1 of Ishida et al. (‘294) that interconnect the differentials (5 and 6) with the wheels (11FR, 11FL and 11RR, 11RL)] connecting a first driving wheel [e.g., a wheel on the right side of the vehicle, in Ishida et al. (‘294)] and a second driving wheel [e.g., a wheel on the left side of the vehicle, in Ishida et al. (‘294)] of the vehicle to each other; and
a brake apparatus [e.g., 8, 13, etc., in Ishida et al. (‘294)] configured to provide braking torques to the first driving wheel and the second driving wheel individually [e.g., paragraph [0024] in Ishida et al. (‘294)], wherein the control apparatus is configured to:
calculate a request driving torque of the vehicle based on an accelerator operation [e.g., paragraph [0048] in Ishida et al. (‘294); see also the demanded driving torque in FIG. 4];
calculate the braking torque to provide to the first driving wheel by the brake apparatus [e.g., each braking torque Trq1 applied to e.g., each of “two” wheels at paragraph [0055]] on a split road surface on which a frictional coefficient of a road surface where the first driving wheel contacts a ground is lower than a frictional coefficient of a road surface where the second driving wheel contacts the ground [e.g., as taught at 7 or 16 in FIG. 3 of Dehren et al. (‘523); and as suggested by Ishida et al. (‘294) himself at paragraphs [0003], [0038], etc.];
output a correction request driving torque [e.g., Trq2 in Ishida et al. (‘294)], which is acquired by doubling [e.g., using a mathematical multiplier (“2”) for conveniently taking into consideration two braking torques, e.g., as taught by Kang et al. (VSD, 2012) e.g., at Equation 27, when two wheels were obviously slipping in Ishida et al. (‘294), as taught at paragraph [0055]] a driving torque lost due to the calculated braking torque; and
add the doubled driving torque to the calculated request driving torque [e.g., as at Step 15 in FIG. 6 of Ishida et al. (‘294), e.g., when the two wheels, each with a braking torque of Trq1, were obviously slipping];
per claim 19, depending from claim 18, further  comprising the step of limiting the correction request driving torque in such a manner that a difference between the request driving torque and a driving torque of the vehicle matches or falls below the driving torque lost due to the braking torque [e.g., as apparently shown by the timing chart of FIG. 4 in Ishida et al. (‘294) which would have obviously been representative of the second embodiment (e.g., FIG. 6) when the driver was demanding constant driving torque via the accelerator];
per claim 20, depending from claim 18, wherein the control method for the vehicle reduces the correction request driving torque to output to the driving source by the correction request driving torque output step toward the request driving torque when reducing the braking torque to provide to the first driving wheel by the brake apparatus toward zero [e.g., as shown by the timing chart in FIG. 4 of Ishida et al. (‘294)];
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
For example only, the cited literature reveals conventional “mu slip” and longitudinal force v. slip curves, e.g., as understood by those skilled in the art and used in conjunction with traction control, launch control, etc. These references teach that, in traction control, as brake force(s) applied to the wheel(s) increase(s) to reduce slip, the longitudinal force(s) developed by the tire(s) at the road surface increase(s).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A Testardi whose telephone number is (571)270-3528. The examiner can normally be reached Monday - Friday, 8:30am - 5:30pm E.T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313)446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A TESTARDI/Primary Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 Applicant describes this at published paragraph [0069], which is fully unclear:  “[0069] (4) The driving torque lost due to the braking torque provided to the wheel on the low-μ road surface side according to the BLSD request hydraulic pressure is the value acquired by subtracting the difference between the slip control torque calculated by the slip control torque calculation processing portion 12d and the BLSD request hydraulic pressure-corresponding torque calculated by the BLSD request hydraulic pressure-corresponding torque calculation processing portion 17 from the driver request torque.”  A similar subtracting appears to occur at the comparison portion 20 in FIG. 3, but this similar subtracting does not apparently use “the slip control torque calculated by the slip control torque calculation processing portion 12d” as described (which is input to the multiplication portion 18), but rather uses one half of that torque, as output by the multiplication portion 18.  This is unclear.
        2 The driving torque lost due to the braking is apparently NOT the braking torque, e.g., as described at published paragraph [0069]).
        3 Published paragraph [0044] refers to a “the loss compensation driving torque 2×2=4 for compensating for the lost driving torque of 2 due to BLSD control”, but applicant claims no driving torque lost due to “BLSD control” and the driving (traction) force lost in FIG. 4 is not “due to [any] braking torque”, but rather it is due to the spinning/slipping of the wheel in the first place that causes the BLSD control to be performed (see published paragraph [0024]).  The braking torque that may be applied through BLSD control is not described as the driving torque lost and in fact reduces the loss in driving force caused by the spinning/slipping of the wheel, and does not itself cause a/any driving torque to be “lost”.  The first sentence of paragraph [0025] and the third sentence of paragraph [0042] of the specification appear to not clearly describe any phenomenon that the examiner is aware of.  In BLSD control, it is not the braking torque that reduces the driving force, but it is rather the spinning/slipping of the wheel (which causes BLSD to be performed) that reduces the driving force, because mu decreases with increasing (beyond the peak at e.g., 15% to 20%) slip, and it is the braking torque of BLSD that opposes/counteracts this decrease in mu and the reduction in driving force, and in fact increases the reduced driving force.
        4 Applicant uses the phrase “loss compensation torque” to apparently describe all of, i) the output of 22 in FIG. 3 that is (at times) doubled, ii) the output of 23 in FIG. 3, iii) the “driving torque lost” in the abstract, and the “correction request driving torque” at paragraph [0030].  This is unclear.
        5 For example, a wheel spinning/slipping at > 50% slip (see applicant’s FIG. 6) produces less driving force than when that slipping wheel is braked so as to spin/slip reduces at 15% to 20% slip, where driving force is usually maximum, as is well-known in the art.  Thus, braking a largely spinning wheel (i.e., a wheel operating at any point where the slope of the mu-slip curve is negative) so that it spins/slips to a lesser degree (e.g., say, to about 15% to 20% slip) causes that wheel to produce a greater driving force, as the operating point moves in the direction toward the origin of the mu-slip curve and the coefficient of friction μ between the tire and the road therefore increases.  This is the principle behind conventional traction control, where braking a spinning wheel increases mu and traction, and therefore increases safety and control.  See the Rudd literature, cited previously, the van Zanten literature (FIG. 5), cited herewith, and the Kang et al. literature (FIGS. 10 and 11), cited herewith, that describes the mu-slip curve.
        6 For example, when a braking torque is applied to a spinning/slipping wheel connected to a differential, rotational force (torque) in the drivetrain is apparently increased both to the spinning/slipping wheel (due to the increased load applied by the brake unit) and to a non-slipping wheel connected to the differential (due to the torque splitting/equalization function of the [e.g., unlocked] differential), as is well-known to those skilled in the art.  The examiner understands the operation of a real-world differential is more complex, with time-varying inertial [i.e., speed] loads entering the mix.  However, this simple (underlined) understanding is the very basis for BLSD which applicant references in the specification.
        7 See Nautilus, Inc. v. Biosig Instruments, Inc. (U.S. Supreme Court, 2014) which held, "A patent is invalid for indefiniteness if its claims, read in light of the patent’s specification and prosecution history, fail to inform, with reasonable certainty, those skilled in the art about the scope of the invention."  See also In re Packard, 751 F.3d 1307 (Fed.Cir.2014)(“[A] claim is indefinite when it contains words or phrases whose meaning is unclear,” i.e., “ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention.”) and Ex Parte McAward, Appeal No. 2015-006416 (PTAB, Aug. 25, 2017, Precedential) (“Applying the broadest reasonable interpretation of a claim, then, the Office establishes a prima facie case of indefiniteness with a rejection explaining how the metes and bounds of a pending claim are not clear because the claim contains words or phrases whose meaning is unclear.”)